 

Exhibit 10.18

Amendment No. 15 to the License Agreement

This Amendment No. 15 ("Amendment No. 15"), effective as of January 15, 2019
("Amendment Effective Date"), to the License Agreement dated as of November 1,
1994, by and between S&P Dow Jones Indices, LLC ("S&P")  and Cboe Exchange, Inc.
("CBOE"), as previously amended by Amendment No. 1 effective January 15, 1995,
Amendment No. 2 effective April 1, 1998, Amendment No. 3 effective July 28,
2000, Amendment No. 4 effective October 27, 2000, Amendment No. 5 effective
March 1, 2003, Amended and Restated Amendment No. 6 effective February 24, 2009
(which implemented "Addendum No. 1"), Amended and Restated Amendment No. 7
effective February 24, 2009, Amendment No. 8 effective January 9, 2005,
Amendment No. 10 effective June 19, 2009, Amendment No. 11 effective April 29,
2010, Amendment No. 12 effective March 8, 2013, Amendment No. 13 effective
December 21, 2017, and Amendment No. 14 effective December 20, 2018 (Amendment
No. 9 effective April 23, 2007 having been terminated as of February 24, 2009),
(the License Agreement, as so amended, the "Prior Agreement"). This Amendment
No. 15 and the Prior Agreement shall hereafter be known as the "Agreement".

WHEREAS, S&P desires to grant and CBOE desires to receive the license for CBOE
and its Affiliates to use the indexes listed in Exhibit C attached hereto and
such modified or successor indexes as they exist from time to time (such
indices, collectively, “Select Sector Indices”) as the basis for Standardized
Option Contracts to be listed for trading on an Organized Securities Market as
described in paragraph 3 of Amendment No. 13 to the Prior Agreement and as
further set forth in this Amendment No. 15; and

WHEREAS, S&P and CBOE desire to grant cross licenses to allow the parties to
create, use, license and commercialize Amendment No. 6 Indexes based on the
Select Sector Indices, and for CBOE and its Affiliates to create, issue, sell,
list and trade Products based on such Amendment No. 6 Indexes as described in
Addendum No. 1 to the Prior Agreement and as further set forth in this Amendment
No. 15.

NOW THEREFORE, the parties agree as follows:

1.



Terms that are used in this Amendment No. 15 but not modified or otherwise
redefined herein shall have the respective meanings set forth in the Prior
Agreement.

2.



The recitals of the Prior Agreement are hereby amended so that the defined term
“S&P Indexes” includes each of the Select Sector Indices and the defined term
“S&P Marks” includes the mark “Select Sector”.

3.



Paragraph 3(h) in the Prior Agreement is hereby amended to read in its entirety
as follows:

(h)Subject to the terms and conditions of this Agreement, S&P hereby grants to
CBOE a non-transferable, non-assignable, non-sub-licensable, license, with
respect to each of the indexes listed in Exhibit C hereto and such modified or
successor indexes as they exist from time to time (such indices, collectively,
“Select Sector Indices”), for CBOE and its Affiliates to use each of the Select
Sector Indices as the basis for Standardized Option Contracts to be listed for
trading on an Organized Securities Market in the United States and to use and
refer to the S&P Marks associated with the Select Sector Indices in connection
with the trading, marketing and promotion of such Standardized Options Contracts
and with making disclosure about such Standardized Options



 

Page 1 of 5

CONFIDENTIAL

--------------------------------------------------------------------------------

 

 

Contracts as CBOE and its Affiliates deem necessary or desirable under any
applicable laws, rules or regulations in order to indicate the source of the
Select Sector Indices.  The foregoing license for use of the Select Sector
Indices in creating, issuing and listing for trading Standardized Option
Contracts in the United States shall be exclusive for so long as the license
granted to CBOE with respect to the S&P 500 in paragraphs 3(a) and 3(c) of this
Agreement is exclusive in the United States, and except for Section 6(d), shall
be subject to all of the terms and conditions of this Agreement (including
Addendums hereto) that apply to use of the S&P 500 Index for Standardized Option
Contracts and related Amendment No. 6 Indexes, including without limitation,
with respect to the license fees payable by one party to the other party.  For
the avoidance of doubt, Standardized Option Contracts based on the Select Sector
Indices and Products based on Amendment No. 6 Indexes based directly or
indirectly on the Select Sector Indices shall not be SPX Min/Max Products or VIX
Min/Max Products.

4.



Exhibit C to the Prior Agreement is hereby deleted from the Prior Agreement in
its entirety and replaced with the Exhibit C attached hereto.

5.



S&P and CBOE agree that paragraph 3(n) of the Prior Agreement is hereby amended
to read in its entirety as follows:

(n)Unless it has obtained CBOE’s prior written consent, S&P shall not grant any
third party a license to use any of the Select Sector Indices in connection with
trading Standardized Option Contracts outside the United States for so long as
the license granted to CBOE with respect to the S&P 500 remains exclusive in the
United States.  At the request of CBOE, S&P will grant an exclusive license for
CBOE and/or Affiliates of CBOE to use those S&P Indexes for which an exclusive
worldwide license was in effect immediately preceding December 21, 2017 and the
Select Sector Indices for Standardized Options Contracts traded on an Organized
Securities Market in a territory outside the United States if there is no
applicable local proposed, pending or existing legislation on the date of grant
or known date in the future that, either (i) would prohibit or treat as unlawful
the grant of such a license to CBOE, or (ii) as a result of the license to CBOE,
would require that S&P grant a similar non-exclusive license to third parties. 

6.



The first paragraph of Addendum No. 1 to the Prior Agreement (entitled “Purpose
of Addendum No. 1”) is hereby amended so that the defined term “Underlying S&P
Indexes” includes each of the Select Sector Indices.

7.



Paragraph 1(o) of Addendum No. 1 to the Prior Agreement is hereby amended to
read in its entirety as follows:

(o)“S&P Amendment No. 6 Marks” means the S&P trademarks “Standard & Poor’s”,
“S&P”, “S&P 500”, “S&P 100”, “Select Sector” and any other trademark that the
parties hereafter agree in writing shall constitute an S&P Amendment No. 6 Mark
for purposes of this Amendment No. 1.

8.



Notwithstanding anything to the contrary in the Agreement, any registrations
with respect to the mark “Select Sector” shall be sought and maintained and any
enforcement of the “Select Sector” mark shall be enforced solely within S&P’s
discretion.





 

Page 2 of 5

CONFIDENTIAL

--------------------------------------------------------------------------------

 

 

9.



CBOE shall be the “Benchmark Administrator” (as the term is defined under the
IOSCO Principles for Financial Benchmarks (“IOSCO Principles”), and the European
Benchmarks Regulation (“BMR”), as applicable) with respect to the Amendment No.
6 Indexes (including, without limitation, any Amendment No. 6 Indexes based on
the Select Sector Indices), and CBOE shall implement and maintain calculation
systems and procedures that comply with the IOSCO Principles, the BMR and all
applicable laws, rules and regulations, with respect to such Amendment No. 6
Indexes (including, without limitation, any Amendment No. 6 Indexes based on the
Select Sector Indices).   In connection with its role as Benchmark
Administrator:

a. S&P shall have the right, upon at least thirty (30) days prior written
notice, during CBOE’s normal business hours and at S&P’s expense, to review and
inspect CBOE’s calculation systems and procedures and business records and
procedures, solely to the extent necessary in order to determine whether CBOE is
calculating the  Amendment No. 6 Indexes in accordance with the requirements of
this Section 9, and applicable law and regulations (such review, an “S&P
Calculation Inspection”).  Such S&P Calculation Inspection will be subject to
CBOE’s reasonable confidentiality, compliance, and site security policies, and
staff availability.  In the event that the S&P Calculation Inspection reveals
errors, deficiencies, or conflicts of interests in CBOE’s calculation systems
and procedures, the parties will cooperate and collaborate to expediently
resolve any such issues.  CBOE agrees to give commercially reasonable
consideration and attention to S&P's request(s) to make specified modifications
to its calculation systems and procedures consistent with industry best
practices and applicable law.

b. CBOE will notify S&P as soon as reasonably practicable of any development
that is likely to have a material impact on CBOE’s ability to effectively carry
out the calculation and distribution with respect to the Amendment No. 6 Indexes
in compliance with applicable law and regulatory requirements.  Upon prior
written notice from S&P, CBOE shall use reasonable efforts to cooperate with any
request for information from the relevant competent authority in connection with
the calculation and distribution of the Amendment No. 6 Indexes that are
registered benchmarks under BMR. 

c. In addition, with respect to Amendment No. 6 Indexes have been registered
under BMR, CBOE shall grant to S&P and the representative(s) of the relevant
competent authority (“Representative(s)”), access (i) to data relating to the
calculation and distribution of the Amendment No. 6 Indexes and (ii) to its
premises insofar as such access is necessary to enable the Representatives to
fulfill their regulatory functions pursuant to BMR. Unless otherwise required
(1) by BMR and/or any other relevant law or regulation and/or (2) by any
relevant competent authority under BMR: (A) S&P shall provide CBOE with (i) at
least thirty (30) days prior written notice of its own request or (ii) prompt
notice of any request received by S&P from a competent authority, for access to
CBOE’s premises; (B) such access shall be granted by CBOE to S&P and to the
relevant competent authority only at reasonable times during the business hours
of the relevant  premises and to a reasonable number of persons representing S&P
and/or Representatives; (C) S&P shall comply with CBOE’s policies on physical
and information security and any other reasonable requests to protect
information security or commercially sensitive information; (D) access will be
granted by CBOE to documents and other data only insofar as it is specifically
relevant to the calculation and distibuton of the Amendment No. 6 Indexes and
such data may be redacted to the extent that it contains commercially sensitive
proprietary information; and (E) no copies of CBOE data shall be made or removed
from CBOE’s premises without CBOE’s written consent.



 

Page 3 of 5

CONFIDENTIAL

--------------------------------------------------------------------------------

 

 

10.



S&P and CBOE hereby agree to enter into an amendment to the Derivative Index
License Agreement dated February 24, 2009 between CBOE and S&P Opco, LLC (as
successor in interest to Standard & Poor’s Financial Services LLC) (the “DILA”)
in order to memorialize their agreement that the parties be able to create, use,
license and commercialize Derivative Indexes based on the Select Sector Indices
and Products based on such Derivative Indexes, subject to all of the terms and
conditions that apply to the license granted in the DILA with respect to using
the S&P 500 Index and/or financial interests based on the S&P 500 Index among
the inputs to create Derivative Indexes and Products, including without
limitation, with respect to the fees payable by one party to the other party (as
stated in Exhibit D to the DILA).  The aforementioned amendment shall include
the following terms:

a. CBOE will be the Benchmark Administrator (as the term is defined under the
IOSCO Principles and BMR, as applicable) with respect to any CBOE Derivative
Index (including, without limitation, CBOE Derivative Indexes based on the
Select Sector Indices), and CBOE will comply with the IOSCO Principles and
applicable laws, rules and regulations with respect to such CBOE Derivative
Indexes. 

 

b. The parties shall incorporate the terms set forth in Section 9 above with
respect to the CBOE Derivative Indexes.

 

11.



For the avoidance of doubt, to the extent there is any conflict between the
terms of Amendment No. 13 to the Agreement or the terms of the DILA in effect on
the date of this Amendment, on the one hand, and the terms of this Amendment No.
15 on the other hand, this Amendment No. 15 shall control.

 

The terms and conditions of this Amendment No. 15 are acknowledged and agreed
to:

 

 

 

 

CHICAGO EXCHANGE, INC.

S&P DOW JONES INDICES, LLC

 

Signature:

/s/ John F. Deters

Signature:

/s/ Bo Chung

Name:

John F. Deters

Name:

Bo Chung

Title:

CSO & Head of MAS

Title:

Managing Director

Date:

1/25/2019

Date:

1/25/2019





 

Page 4 of 5

CONFIDENTIAL

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Exhibit C

(to the License Agreement)

Select Sector Indices

 

Index Name

Ticker

 

Financial Select Sector Index

IXM

Energy Select Sector Index

IXE

Technology Select Sector Index

IXT

Health Care Select Sector Index

IXV

Utilities Select Sector Index

IXU

Consumer Staples Select Sector Index

IXR

Industrials Select Sector Index

IXI

Consumer Discretionary Select Sector Index

IXY

Materials Select Sector Index

IXB

Real Estate Select Sector Index

IXRE

Communications Services Select Sector Index

IXC

 

 

 

Page 5 of 5

CONFIDENTIAL

--------------------------------------------------------------------------------